Title: To James Madison from Simon Willard Jr., [ca. 21 November 1814]
From: Willard, Simon Jr.
To: Madison, James


        
          Sir
          [ca. 21 November 1814]
        
        The auther of this work is solicitous to learn in confidence your honorable opinion in regard to its general propriety before the public is aprised of the object in view.
        I think I have arranged a system of government which will prove practically true—the object of which is the union of the people—the restoration of their rights—the establishment of the national finance—the consolodation of all north America to the same empire—and the freedom of the ocean from brittish danger—by ways and means of fifty millions a year & the safe direction of an ample military force necessary to that end & without unnecessary taxes.
        At first you might think that a thing so Important and coming from a quater so unexpected must be visionary—but when you acquire a perfect understanding of the constitution which commences at page 394 I think you will agree with me that with but few alterations it is a perfect system that ware a sufficiency of coppies thereof together with the accompanying explanations of the volume hereof properly adjusted & distributed in the proper parts of our country at proper times a general union would be unavoidably effected inspite of the enemy of man.
        This is only a small edition & generally a temporary sketch of uncorrected thoughts (not intended for the public) contains much foolishness and perhaps many falsehoods—but I hope its errors—will not impress your patience—to dispair of perusing the whole work least you may overlook Important parts which are substantially correct.
        This business is a secret except necessarily with a few friends—and I wish it to be so continued on your part till we agree what is best to be done.
        
        I think in a very few weeks say in four I shall be able from this work and other means I possess with Certain assistance and documents to arrange a work less voluminous and so correct as will completely answer the purpose contemplated.
        I should be very happy If you will so devote your attention to the consideration of the subject—that I may obtain this book in three or four days—& your answer to my request will highly obledge your most Humble servant—you will be good enough to communicate with me at Mr. Mac Cleods Hotel Pensylvania Evenue where I think I shall remain a while—pleas to not transmit the book uninclosed. I am yours &c.
        
          Simon Willard Jr.
        
      